           Case 1:20-cv-02090-RC Document 8 Filed 11/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
AMERICAN OVERSIGHT                  )
                                    )
                  Plaintiff,        )
v.                                  )               Case No. 20-cv-2090 (RC)
                                    )
U.S. CENSUS BUREAU, et al.          )
                                    )
                  Defendants.       )
____________________________________)

                                  JOINT STATUS REPORT

       Plaintiff American Oversight and defendants U.S. Census Bureau (“the Census Bureau”)

and U.S. Department of Commerce (“Commerce”), by undersigned counsel, hereby submit this

joint status report pursuant to the Court’s October 1, 2020, Minute Order.

       Defendants report that their initial searches for documents potentially responsive to the

Freedom of Information Act (“FOIA”) requests at issue in this case are complete. Commerce

anticipates making an interim production on or before December 15, 2020, and anticipates making

a final production on or before January 15, 2021. Although the Census Bureau has completed its

initial search for documents responsive to Plaintiff’s FOIA requests, the Census Bureau is not

prepared to provide an anticipated processing or production schedule at this time. The Census

Bureau anticipates making a determination with respect to a processing or production schedule

regarding this request on or before November 20, 2020.

       The parties have conferred and Plaintiff agrees to the above schedule at this time. The

parties propose to file another joint status report on or before November 20, 2020, providing an

update on the status of the case and proposing a schedule for further proceedings.

Dated: November 16, 2020                            Respectfully submitted,
Case 1:20-cv-02090-RC Document 8 Filed 11/16/20 Page 2 of 2




                                JEFFREY BOSSERT CLARK
                                Acting Assistant Attorney General
                                Civil Division

                                ELIZABETH J. SHAPIRO
                                Deputy Branch Director
                                Federal Programs Branch

                                /s/ Liam C. Holland
                                Liam C. Holland (NY Bar No. 5580378)
                                Trial Attorney
                                U.S. Department of Justice
                                Civil Division, Federal Programs Branch
                                1100 L Street, N.W.
                                Washington, D.C. 20005
                                Tel.: (202) 514-4964
                                Fax: (202) 616-8470
                                Email: Liam.C.Holland@usdoj.gov

                                Attorneys for Defendant


                                 /s/ Emma Lewis
                                Emma Lewis
                                D.C. Bar No. 144574

                                AMERICAN OVERSIGHT
                                1030 15th Street NW, B255
                                Washington, DC 20005
                                (202) 919-6303
                                emma.lewis@americanoversight.org

                                Counsel for Plaintiff
